NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2830-15T4

MATTHEW HOLLINGSWORTH,
Administrator of the Estate
of HOUSTON CALHOUN, deceased,

              Plaintiff-Appellant,

and

KEVIN MITCHELL,

              Plaintiff,

v.

7-ELEVEN, INC.,

              Defendant-Respondent,

and

FELIPE MEDINA, JOSEPH H. YANG and
CHANMO YANG,

              Defendants.


              Submitted September 26, 2017 - Decided October 6, 2017

              Before Judges Carroll, Leone and Mawla.

              On appeal from the Superior Court of New
              Jersey, Law Division, Camden County, Docket
              No. L-1317-13.
         Marrone Law Firm, LLC and Jonathan M. Cohen,
         LLC, attorneys for appellant (Michael D.
         Pomerantz, of counsel and on the briefs).

         Ward Greenberg Heller & Reidy, LLP, attorneys
         for respondent (Daniel M. Young and Amy L.
         Hansell, of counsel and on the brief).

PER CURIAM

    We have been advised prior to argument that this matter has

been amicably adjusted and the parties have stipulated to the

dismissal of this appeal.   Accordingly, the appeal is dismissed

with prejudice and without costs.

    Dismissed.




                               2                         A-2830-15T4